 

Exhibit 10.1

 

Execution Version

 

CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT (this “Agreement”) dated as of July 8, 2015, is entered
into between AUDAX CREDIT BDC INC. (the “Company”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as custodian (the “Custodian”).

 

WITNESSETH:

 

WHEREAS, the Company is registered under the Investment Company Act of 1940, as
amended (the “1940 Act”), as a closed-end management investment company, which
has elected to do business as a business development company and is authorized
to issues shares of common stock;

 

WHEREAS, the Company desires to retain Wells Fargo Bank, National Association to
act as custodian for the Company;

 

WHEREAS, the Company has acquired or will acquire, from time to time, certain
securities, loans, cash or other assets, which together make up the investment
portfolio of the Company, (the “Assets”) and desires to deposit the Assets with
the Custodian to hold on the Company’s behalf and to direct the Custodian with
respect to the transfer and release thereof;

 

WHEREAS, the Company represents and warrants to the Custodian that it has the
power and authority to enter into and perform its obligations under this
Agreement, and

 

WHEREAS, the Custodian represents and warrants to the Company that: (i) it is a
“bank” as defined in the 1940 Act; (ii) it has the power and authority to enter
into and perform its obligations under this Agreement; and (iii) it maintains
business continuity policies and standard that comply with regulatory
requirements applicable to the Custodian.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.           (a)          The Company hereby appoints the Custodian as custodian
of the Assets pursuant to the terms of this Agreement and the Custodian accepts
such appointment. The Custodian hereby agrees to accept the Assets delivered to
the Custodian by the Company pursuant to the terms hereof, and agrees to hold,
release and transfer the same in accordance with the provisions of this
Agreement. There shall be, and hereby is, established by the Company with the
Custodian a non-interest bearing securities account which will be designated the
“[Audax Credit BDC Inc.]- Custodial Account” (referred to herein as the “Custody
Account”) and into which the Assets shall be held and which shall be governed by
and subject to this Agreement. In addition, on and after the date hereof, the
Custodian may establish any number of subaccounts to the Custody Account deemed
necessary or appropriate by the Custodian and Company in administering the
Custody Account (each such subaccount, a “Subaccount” and collectively with the
Custody Account, the “Account”). All Assets to be delivered in physical form to
the Custodian shall be delivered to the address set forth in Section 12 hereof
and all assets to be delivered in book-entry form to the Custodian shall be
delivered in accordance with delivery instructions separately provided by the
Custodian. The Custodian shall not be responsible for any other assets of the
Company held or received by the Company or others or any assets not delivered to
Custodian as set forth herein and accepted by the Custodian as hereinafter
provided.  The Custodian shall have no obligation to accept or hold any security
or other asset pursuant to the terms of this agreement to the extent it
reasonably determines that such security or asset does not fall within the
definition of “Asset” or holding such security or asset would violate any law,
rule, regulation or internal policy applicable to the Custodian. Assets or
proceeds thereof shall be withdrawn from and credited to the Account only upon
Proper Instructions pursuant to Section 4 hereof.

 

 

 

 

(b)          Any Assets and other property held by the Custodian in physical
form for the account of the Company shall be physically segregated from other
assets and non-cash property in the possession of the Custodian and shall be
identified as subject to this Agreement.

 

(c)          For the avoidance of doubt, the Account (including income, if any,
earned on the investments of funds in such account) will be owned by the
Company, for federal income tax purposes. Such Company is required to provide to
the Custodian (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
Closing Date, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Custodian as
may be necessary (i) to reduce or eliminate the imposition of U.S. withholding
taxes and (ii) to permit Custodian to fulfill its tax reporting obligations
under applicable law with respect to the Account or any amounts paid to Company.
If any IRS form or other documentation previously delivered becomes obsolete or
inaccurate in any respect, the Company shall timely provide to the Custodian
accurately updated and complete versions of such IRS forms or other
documentation. Wells Fargo Bank, National Association, both in its individual
capacity and in its capacity as Custodian, shall have no liability to Company or
any other person in connection with any tax withholding amounts paid or withheld
from the Account pursuant to applicable law arising from Company’s failure to
timely provide an accurate, correct and complete IRS Form W-9, an appropriate
IRS Form W-8 or such other documentation contemplated under this paragraph. For
the avoidance of doubt, no funds shall be invested with respect to such Account
absent the Custodian having first received (i) the requisite Proper
Instructions, and (ii) the IRS forms and other documentation required by this
paragraph.

 

2.          The Custodian shall not invest immediately available funds held
hereunder in the absence of Proper Instructions and shall not be liable for not
investing or reinvesting funds in accordance with this Agreement in the absence
Proper Instructions. In connection with investments of available cash pursuant
to Proper Instructions, the Custodian may without liability use a broker-dealer
of its own selection, including a broker-dealer owned by or affiliated with the
Custodian or any of its affiliates. The Custodian is not responsible for the
assets of the Company which have been placed in accounts with brokers, prime
brokers, counterparties, futures commission merchants and other intermediaries.
The Custodian or any of its affiliates may receive reasonable compensation with
respect to any such investment. It is expressly agreed and understood by the
parties hereto that the Custodian shall not in any way whatsoever be liable for
losses on any investments, including, but not limited to, losses from market
risks due to premature liquidation or resulting from other actions taken
pursuant to this Agreement.

 

3.          [Reserved]

 

4.          The Custodian shall hold the Assets in safekeeping and shall release
and transfer same only in accordance with Proper Instructions. “Proper
Instructions” shall mean written instructions or cabled, telexed, facsimile or
electronically transmitted instructions in respect of any of the matters
referred to in this Agreement purported to be signed (except in the case of
electronically transmitted instructions) by one or more persons duly authorized
to sign on behalf of the Company as set forth in the Authorized Signers List on
Exhibit A hereto (each such person (an “Authorized Signer”) and, in the case of
electronically transmitted instructions, in accordance with such authentication
procedures as may be agreed by the Custodian and the Company from time to time,
and in the case of any instructions to credit an Asset to the Accounts or to
release any Asset from the Accounts, in accordance with the terms hereof. Any
electronically delivered instructions, including by email or facsimile, received
from or on behalf of any Authorized Signer, or any email or facsimile received
from another individual on behalf of the Company in which any Authorized Signers
are also identified as copied, shall constitute Proper Instructions.

 

 

 

 

5.          (a)          The Custodian shall be obligated only for the
performance of such duties as are specifically set forth in this Agreement and
the Custodian shall satisfy those duties expressly set forth herein so long as
it acts in good faith and without gross negligence or willful misconduct. The
Custodian may rely and shall be protected in acting or refraining from acting on
any written notice, request, waiver, consent or instrument believed by it to be
genuine and to have been signed or presented by the proper party or parties. The
Custodian shall have no duty to determine or inquire into the happening or
occurrence of any event or contingency, and it is agreed that its duties are
purely ministerial in nature. The Custodian may consult with and obtain advice
from legal counsel as to any provision hereof or its duties hereunder and shall
not be liable for action taken or omitted by it in good faith and the advice of
such counsel or any opinion of counsel shall be full and complete authorization
and protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon. The Custodian shall not be liable for any action
taken or omitted by it in good faith and reasonably believed by it to be
authorized hereby, except for actions arising from the gross negligence or
willful misconduct of the Custodian. The Custodian shall have no liability for
loss arising from any cause beyond its control, including but not limited to,
the act, failure or neglect of any agent or correspondent selected with due care
by the Custodian, any delay, error, omission or default of any mail, telegraph,
cable or wireless agency or operator; or the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the Custodian be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits).

 

(b)          Without limiting the generality of the foregoing, the Custodian
shall not be subject to any fiduciary or other implied duties and the Custodian
shall not be required to exercise any discretion hereunder and shall have no
investment or management responsibility and, accordingly, shall have no duty to,
or liability for its failure to, provide investment recommendations or
investment advice to the parties hereto. It is the intention of the parties
hereto that the Custodian shall never be required to use, advance or risk its
own funds or otherwise incur financial liability in the performance of any of
its duties or the exercise of any of its rights and powers hereunder.

 

(c)          The Custodian is not responsible or liable in any manner whatsoever
for the sufficiency, correctness, genuineness or validity of this Agreement or
any part hereof (except with respect to the Custodian's obligations hereunder)
or for the transaction or transactions requiring or underlying the execution of
this Agreement, the form or execution hereof or for the identity or authority of
any person executing this Agreement or any part hereof (except with respect to
the Custodian) or depositing the Assets.

 

(d)          The Custodian assumes no duty, obligation or responsibility
whatsoever to exercise any voting or consent powers with respect to the Assets
held by it from time to time hereunder. The Company, pursuant to Proper
Instructions, shall have the right to (a) the exercise of any rights or remedies
with respect to the Assets, including, without limitation, waivers and voting
rights, and (b) taking any other action in connection with the Assets,
including, without limitation, any purchase, sale, conversion, redemption,
exchange, retention or other transaction relating to the Assets. In the absence
of any Proper Instructions provided to the Custodian by the Company, the
Custodian shall have no obligation to take any action with respect to the
Assets. The Custodian shall forward to the Company in a reasonably timely manner
all notices of shareholder meetings, proxy statements, annual reports,
conversion notices, call notices, or other notices or written materials of any
kind (excluding share certificates and dividend, principal and interest
payments) sent to the Custodian, in relation to any Assets held by the Custodian
hereunder. Notwithstanding anything herein to the contrary, under no
circumstances shall the Custodian be obligated to bring legal action or
institute proceedings against any person on behalf of the Company.

 

 

 

 

(e)          The Custodian shall create and maintain complete and accurate
records relating to the Assets or other property held pursuant to this Agreement
with respect to Assets or other property held for the Company under this
Agreement. All such records shall be the property of the Company and shall at
all times during the regular business hours of the Custodian be open for
inspection by duly authorized officers, employees or agents of the Company and
employees and agents of the Securities and Exchange Commission, upon reasonable
request and prior notice and at the Company's expense. The Custodian shall, at
the Company's request, supply the Company with a report indicating the Assets
held by the Custodian under this Agreement and shall, when requested to do so by
the Company and for such compensation as shall be agreed upon between the
Company and the Custodian, include, to the extent applicable, the certificate
numbers in such report, to the extent such information is available to the
Custodian.

 

(f)          For the avoidance of doubt and notwithstanding anything herein to
the contrary, the Company agrees that the Custodian shall not have nor shall be
implied to have any duties with respect to furnishing reports of the Company or
another information as contemplated by the 1940 Act or the Investment Advisors
Act of 1940 or Rule 206(4)-2 thereof and the Company agrees that, the Custodian
shall only be obligated to furnish information and reports to the Company or to
any third party to the extent directed by the Company pursuant to Proper
Instructions as set forth in this Agreement and agreed to by the Custodian, or
as the Company and Custodian may otherwise agree.

 

6.          (a)          The Company agrees to indemnify, defend and hold the
Custodian, its officers, directors, employees and agents (collectively,
“Indemnified Persons”) harmless from and against any and all losses, claims,
damages, demands, expenses, costs, causes of action, judgments or liabilities
that may be incurred by any Indemnified Person arising directly or indirectly
out of or in connection with this Agreement, including the reasonable legal
costs and expenses as such expenses are incurred (including, without limitation,
the expenses of any experts, counsel or agents) of investigating, preparing for
or defending itself against any action, claim or liability in connection with
its performance hereunder or thereunder. The Company also hereby agrees to hold
the Custodian harmless from any liability or loss resulting from any taxes or
other governmental charges, and any expense related thereto, which may be
imposed, or assessed with respect to any Assets in the Account and also agrees
to hold the Custodian and its respective nominees harmless from any liability as
record holder of Assets in the Account. The Company may remit payment for
expenses and indemnities owed to the Custodian hereunder or, in the absence
thereof, the Custodian may from time to time deduct payment of such amounts from
the Account. In no event, however, shall the Company be obligated to indemnify
any Indemnified Person and hold any Indemnified Person harmless from any losses,
claims, damages, demands, expenses, costs, causes of action, judgments or
liabilities incurred by any Indemnified Person as a result of its own bad faith,
willful misfeasance or gross negligence or reckless disregard of the Custodian’s
duties. The provisions of this section shall survive the termination of this
Agreement.

 

(b)          It is expressly agreed that the obligations of the Company shall
not be binding upon any of the directors, officers, agents, employees or
shareholders of the Company personally, but shall only bind the assets and
property of the Company, as provided in the Company’s certificate of
incorporation or bylaws. The execution and delivery of this Agreement have been
authorized by the board of directors of the Company, and this agreement has been
executed and delivered by an authorized officer of the Company acting as such;
neither such authorization by such directors nor such execution and delivery by
such officer shall be deemed to have been made by any of them individually or to
impose any liability on any of them personally, but shall bind only the assets
and property of the Company, as provided in its certificate of incorporation or
bylaws.

 

 

 

 

7.          The Custodian shall be entitled to be paid by the Company a fee as
compensation for its services as set forth in the separate Fee Letter (the “Fee
Letter”) agreed to by the parties hereto. Except as otherwise noted, this fee
covers account acceptance, set up and termination expenses, plus usual and
customary related administrative services such as safekeeping, investment,
collection and distribution of assets, including normal record-keeping/reporting
requirements. Any additional services beyond those specified in this Agreement,
or activities requiring excessive administrator time or out-of-pocket expenses,
shall be performed only after reasonable prior notice is given to the Custodian
by the Company and shall be deemed extraordinary expenses for which related
costs, transaction charges and additional fees will be billed at the Custodian's
standard charges for such items. The Company agrees to pay or reimburse the
Custodian for all out-of-pocket costs and expenses (including without limitation
reasonable fees and expenses of legal counsel) incurred, and any disbursements
and advances made, in connection with the preparation, negotiation or execution
of this Agreement, or in connection with or pursuant to consummation of the
transactions contemplated hereby, or the administration of this Agreement or
performance by the Custodian of its duties and services under this Agreement.

 

8.          The Company hereby grants to the Custodian a lien on all Assets for
all indebtedness that may become owing to the Custodian hereunder, which lien
may be enforced by the Custodian by set-off or appropriate foreclosure
proceedings. In this regard, if the Company is unwilling or unable to pay the
Custodian any amounts due hereunder or to indemnify any indemnified party
hereunder, the Custodian may, in its sole discretion, withdraw any cash in the
account, or, if insufficient, liquidate a portion of the Assets, and the
Custodian shall use such cash or deduct from such proceeds any fees, expenses
and indemnities that it (or any indemnified party) may be due hereunder. The
Company hereby consents to and authorizes such action by the Custodian, and the
Custodian shall have no liability for any action taken pursuant to this
authorization. The Custodian agrees to provide Company with written notice prior
to taking any action pursuant to this Section 8.

 

9.          (a)          The Custodian may at any time resign hereunder by
giving written notice of its resignation to the Company at least sixty (60) days
prior to the date specified for such resignation to take effect, and upon the
effective date of such resignation, the Assets hereunder shall be delivered by
it to such person as may be designated in writing by the Company, whereupon all
the Custodian’s obligations hereunder shall cease and terminate. If no such
person shall have been designated by such date, all obligations of the Custodian
hereunder shall, nevertheless, cease and terminate. The Custodian’s sole
responsibility thereafter shall be to keep safely all Assets then held by it and
to deliver the same to a person designated by the Company or in accordance with
the direction of a final order or judgment of a court of competent jurisdiction.

 

(b)          The Company may remove the Custodian at any time by giving the
Custodian at least sixty (60) days’ prior written notice. Upon receipt of the
identity of the successor Custodian as designated by the Company in writing, the
Custodian shall either deliver the Assets then held hereunder to the successor
Custodian, less the Custodian’s fees, costs and expenses or other obligations
owed to the Custodian, or hold such Assets (or any portion thereof), pending
distribution, until all such fees, costs and expenses or other obligations are
paid. Upon delivery of the Assets to successor Custodian, the Custodian shall
have no further duties, responsibilities or obligations hereunder.

 

 

 

 

10.         This Agreement shall be construed in accordance with, and governed
by, the laws of the State of New York, without giving effect to the conflict of
law principles thereof.

 

11.         This Agreement may not be assigned or transferred by the Company.
This Agreement shall remain in full force and effect until the earlier to occur
of (a) the transfer or release of all of the Assets in accordance with the
written instructions of the Company in respect thereto and (b) the transfer by
the Company of its rights and interests in the Assets. The parties hereto shall
not be bound by any modification, amendment, termination, cancellation,
recission or supersession of this Agreement unless the same shall be in writing
and signed by the Custodian and the Company.

 

12.         Any delivery of physical Assets or any notices or other
communications hereunder (including Proper Instructions delivered to the
Custodian) shall be in writing and given at the addresses stated below, by
prepaid first class mail, overnight courier or facsimile.

 

If to the Company:

 

Audax Credit BDC Inc.

101 Huntington Avenue

Boston, MA 02199

Attn: General Counsel and Secretary

Fax: 617.859.1600

Email: dweintraub@audaxgroup.com

 

If to the Custodian:

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services— Audax Credit BDC Inc.

Fax: (410) 715-3748

Email: [ ]

 

13.         [Reserved]

 

14.         (a)          This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed herein and
supersedes and terminates as of the date hereof, all prior agreements,
agreements or understandings, oral or written between the parties to this
Agreement relating to such matters.

 

(b)          The terms of this Agreement are hereby declared to be severable,
such that if any term hereof is determined to be invalid or unenforceable, such
determination shall not affect the remaining terms.

 

(c)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Facsimile signatures and signature pages provided in the form of a “pdf” or
similar imaged document transmitted by electronic mail shall be deemed original
signatures for all purposes hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

Executed as of the date first above written.

 

  AUDAX CREDIT BDC INC         By: /s/ Byron Pavano   Name: Byron Pavano  
Title: Chief Compliance Officer       WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Custodian       By: /s/ José M. Rodríguez   Name: José M.
Rodríguez   Title: Vice President

 

 

 

 

Exhibit A

 

Authorized Signers List

 

Each of the following named officers is authorized to act for, and bind, Audax
Credit BDC Inc. (the “Company”) with respect to matters concerning that certain
Custody Agreement dated as of July 8, 2015, between Wells Fargo Bank, National
Association and the Company. :

 

/s/ Michael McGonigle   Michael McGonigle   CEO Signature   Name of Officer  
Title

 

320 Park Avenue, 19th Floor, New York, NY 10022 Business Address

 

/s/ Richard Joseph   Richard Joseph   CFO Signature   Name of Officer   Title

 

101 Huntington Avenue, Boston, MA 02199 Business Address

 

/s/ Byron Pavano   Byron Pavano   CCO Signature   Name of Officer   Title

 

101 Huntington Avenue, Boston, MA 02199 Business Address

 

/s/ Joseph Taveira   Joseph Taveira   Senior Vice President Signature   Name of
Officer   Title

 

101 Huntington Avenue, Boston, MA 02199 Business Address

 

/s/ Aileen Keaney   Aileen Keaney   Senior Vice President Signature   Name of
Officer   Title

 

101 Huntington Avenue, Boston, MA 02199 Business Address

 

 

 

